LE' BLANC, Justice.
For the reasons stated in the opinion this day handed down in the above consolidated cases. 225 La. 330, 72 So.2d 865.
It is ordered in conformity with the provisions of LSA-R.S. 13:4441, that the case entitled State of Louisiana ex rel. Department of Highways v. Harrel, No. 38,976 of the docket of the Ninteenth Judicial District Court in and for the Parish of East Baton Rouge be transferred to the Court of Appeal, First Circuit of Louisiana, within sixty days of the date on which this decree will become final; otherwise the appeal to stand dismissed.